DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 23-24 in the reply filed on 12/17/20 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara (US PGPub 2017/0186863).
Claim 13:  Mihara teaches a method of manufacturing a semiconductor device, the method comprising the steps of (Fig. 9-10): 
(a) providing a semiconductor substrate (1) [0166]; 
(b) retracting a part of a top of the semiconductor substrate, thereby forming a plurality of protrusions (FA) that are each a portion of the semiconductor substrate, protrude from the part of the top of the semiconductor substrate, and extend in a first direction (Y) along the top of the semiconductor substrate [0171]; 
(c) forming an element isolation film (2) that fills a first trench between the protrusions adjacent to each other [0174]; 
(d) forming a first gate electrode (CG)that covers tops and side faces of the protrusions with a first insulating film in between over the element isolation film [0181-0188] (Fig. 19-21); 
(e) after the step (d), forming a second insulating film as a charge storage part (6) [0228-0230], a first semiconductor film (7) [0238-0241] (Fig. 31-33), 2and a first metal film in order over the semiconductor substrate, thereby filling a space between the protrusions arranged in a second direction orthogonal (X) to the first direction with a stacked film including the first semiconductor film and the first metal film (13) [0271] (Fig. 47); 
(f) processing the stacked film to form a second gate electrode including the stacked film that is adjacent to one side face of the first gate electrode with the second insulating film in between, and covers the tops and the side faces of the protrusions with 
(g) forming source and drain regions (11a, 11b) (Fig. 41) in a surface of each of the protrusions beside a pattern including the first gate electrode and the second gate electrode.  (It is noted that this step does not require the first gate or second gate pattern to be complete.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US PGPub 2017/0186863) as applied to claim 13 above, and further in view of Arigane (US PGPub 2015/0270279)
Regarding claim 14, as described above, Mihara substantially reads on the invention as claimed, except Mihara does not teach wherein in the step (e), the second insulating film, the first semiconductor film, the first metal film, and a second semiconductor film are formed in order over the semiconductor substrate, thereby the space between the protrusions arranged in the second direction is filled with a stacked film including the first semiconductor film, the first metal film, and the second semiconductor film; the method further comprising the step of:  3(h) after the step (g), siliciding a top of the second semiconductor film.  Arigane teaches wherein in the step .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi US PGPub 2017/0069648
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814